OPINION ON REHEARING.
The opinion of the court was delivered by
Burch, J.:
Nothing has been suggested upon the rehearing of this case which requires a modification of any of the views expressed in the former opinion of this court. (Ante, p. 244.) The case of Railroad Co. *249v. Cusick, 60 Kan. 590, 57 Pac. 519, 72 Am., St. Rep. 374, has been cited. In that case it was left to the jury to say whether the conduct of the defendant was negligent. The evidence was brought to this court under a claim that it failed to show negligence on the part of the railway company and did show negligence on the part of the plaintiff. It was held that the verdict was sustained by sufficient evidence. In this'case the jury were directed to render a verdict for the plaintiff if they found certain enumerated facts. If it had been left to the jury to decide they might have concluded the enumerated facts were consistent with due care on the part of the defendant. Had such been their conclusion this court would not have felt safe in saying the verdict was wrong.
Granting, however, that the enumerated facts are sufficient to make a case of negligence per se, it was not proper, that the jury should be coerced to stop with them and find for the plaintiff. Besides the enumerated facts there were at least two others related by the plaintiff herself which to this court seem important and which might have required a different estimate of the defendant’s conduct.
In the Cusick case it was said that a street-railway company must see and know that dismounting passengers are safely off before putting the car in motion again. In this case the court might well have instructed the jury that the defendant was required to exercise the utmost care in taking on passengers, and was bound to know that the plaintiff was safely on before starting the car, but it should have left it to the jury to say whether or not under all the circumstances of the case the defendant was in fact negligent. “Safely on” is a relative term. Most passengers are safely on when clear of the ground. Some ride safely on the running-board. Certainly it is not necessary to hold a car until an incoming passenger goes through it, inspects the seats and the passengers already aboard, chooses a *250location, and sits down. Thén, the manner in which the car is started and moved may be considered in connection with the situation of the passenger. It may be started without jerk or shock and proceed by such slow and gentle motion that his progress into the car is not disturbed. So many factors combine to make up.an incident of the kind under consideration that ordinarily it is not proper to confine the jury to the ascertainment of a few facts selected by the court. The jury should be allowed to say not only what the facts are but whether under all the circumstances the conduct of the defendant was negligent.
The former order reversing the judgment of the court of common pleas will stand, and tbe cause is remanded for a new trial.
All the Justices concurring.